Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Kurihara (US PGPub 20200396165), in view of Ujie (US PGPub 20170192770), in view of Kam (US PGPub 20180131625), and further in view of Kanazawa (US PGPub 20030053419) failed to disclose: an on-board update device for updating a program or data stored in a storage unit of an on-board device installed in a vehicle, the on-board update device comprising: a communication unit configured to perform communication via a communication line connected to the on-board device; a generation processing unit configured to generate, based on timing when data has been transmitted and received to/from the communication line, information about a probability distribution of timing when data is transmitted and received to/from the communication line, a storage unit configured to store the information about the probability distribution generated by the generation processing unit; an estimation processing unit configured to estimate an unused time period in which no data is transmitted or received via the communication line, based on the information about the probability distribution stored in the storage unit; and an update processing unit configured to perform processing for transmitting, via the communication unit, data for updating the on-board device to the on-board device in the unused time period estimated by the estimation processing unit, wherein the estimation processing unit is configured to estimate, based on the information about the probability distribution, as the unused time period, a time period in which the probability that data is transmitted and received to/from the communication line is lower than a predetermined reference, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Kurihara, Ujie, Kam and Kanazawa discloses of an on-board update device for updating a program or data stored in a storage unit of an on-board device 
However, the prior art, Kurihara, Ujie, Kam and Kanazawa failed to disclose the following subject matter such as wherein the estimation processing unit is configured to estimate, based on the information about the probability distribution, as the unused time period, a time period in which the probability that data is transmitted and received to/from the communication line is lower than a predetermined reference.
Claim 8 is another system claim, similar to the claim 1; claim 12 is the method claim, similar to the claim 1, and claim 13 is the product claim, similar to the claim 1. Therefore, claims 1, 3, 5-8 and 10-17 are allowed while claims 2, 4 and 9 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193